         Case: 1:19-cv-03936 Document #: 1 Filed: 06/12/19 Page 1 of 13 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

                                                )
   SHURONDA JETT                                )
                                                )
           Plaintiff,                           )
                                                ) No.
          v.                                    )
   MANCHESTER KNOLLS                            ) Amount Demanded: $100,000+
   COOPERATIVE,
   KIRKPATRICK MANAGEMENT
   COMPANY,
   CHRIS PRICE
                                                )
                                                ) Jury Trial Demanded
                                                )
          Defendants.                           )

                        COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

           Shuronda Jett, (“Plaintiff” or “Ms. Jett”), by and through her attorneys, Washington

    Law Offices, P.C., complains of Defendants, Manchester Knolls Cooperative (“MKC”),

    Kirkpatrick Management Company (“KMC”) and Chris Price (“Mr. Price”), and states as

    follows:

                                        NATURE OF THE CASE

1. This case arises from Plaintiff’s residential lease agreement with Defendant MKC and its breach

   of contract, racial discrimination, other misconduct by one or more of MKC’s agents or

   employees, who were working within the scope of their employment, and intentional assault by

   Chris Price.

                                        PARTIES, JURISDICTION, AND VENUE

                                                   PARTIES

2. MKC owns a residential property located at 1707 Barrett Ct Unit 43C North Chicago, Illinois

   (hereinafter “Property”).
              Case: 1:19-cv-03936 Document #: 1 Filed: 06/12/19 Page 2 of 13 PageID #:2
     3. Plaintiff is an African-American Illinois citizen who lived in one of the units of the Property

         from about August 17, 2010, until she was constructively evicted from her unit. Plaintiff is

         female by gender.

     4. Defendant KMC is the property management company. It is a citizen of Indiana, and it managed the

         Property as an agent of MKC at all relevant times.

     5. Price was at relevant times, a resident of MKC.

     6. Defendants conduct their business in North Chicago, Cook County.



                                                   JURISDICTION AND VENUE
     7. This Court has jurisdiction over the subject matter of this case pursuant to 42

U.S.C. § 3613 and 28 U.S.C. § §1331 and 1343. Venue is proper in the Northern District of Illinois, Eastern

Division since the Plaintiff and Defendant, Chris Price, resides within the boundaries thereof. Manchester Knolls

conducts business in the Eastern Division.

6.       Venue is proper pursuant to 28 U.S.C. § 1391 because a substantial part of the events giving rise to Plaintiff’s

claims occurred within the Northern District of Illinois.

                                                                  INTRODUCTION

     7. This action is brought pursuant to the Fair Housing Act of 1968, as amended, 42 U.S.C. 3601 et. seq. and the

         Civil Rights Acts of 1866, 42 U.S.C. §§ 1981 and 1982. Plaintiff alleges that Defendants MKC and KMC refused to

         negotiate for the rental and repair of the subject property based upon the race of the renter.

     8. Plaintiff is seeking injunctive relief and actual and punitive damages against Defendants


                                                   FACTUAL ALLEGATIONS

     9. Plaintiff is an African-American single mother. On or about August 2010, Plaintiff submitted an

         application for housing to Defendants MKC and KMC. After an initial interview and on or about

         November 22, 2010, Defendants MKC, through its agents extended a written offer of residency,

         effective August 2010. Under the terms of the Lease Agreement:

          a.     Plaintiff is entitled to possession of the premises without unreasonable interruption;
          Case: 1:19-cv-03936 Document #: 1 Filed: 06/12/19 Page 3 of 13 PageID #:3
     b.    Plaintiff is entitled to quiet use and enjoyment of the premises without interruption;

     c.    Plaintiff is entitled to safety while a resident of Manchester Knolls.

10. On or about August 17, 2010, Plaintiff accepted Defendants’ offer of residency, thereby forming

   a valid and enforceable agreement.

11. On or about August 17, 2010, Plaintiff moved into her new residency at 1707 Barrett Ct Unit 43C North

   Chicago, Illinois.

12. Under the lease agreement, paragraph 31 “The Corporation agrees not to discriminate based upon race,

   color, religion, creed, national origin, sex, age, familial status, and disability.”

13. Under the lease agreement, paragraph 23(b), “Any termination of this Agreement, by the Corporation must

   be carried out in accordance with HUD regulations, State and local law, and the terms of this Agreement.”

14. The July 8, 2018, Chris Price, a resident Manchester Knolls drove directly into Plaintiff’s townhome,

   without warning.

15. Chris Price was legally drunk and, as a result, his vehicle almost struck Ms. Jett as she entered her premises.

16. Chris Price caused substantial damages to Ms. Jett’s premises. Thereafter, Defendant (MKC) changed the

   locks to Ms. Jett’s unit and would not allow her to retrieve her personal belongs, nor provided alternative

   housing.

17. As of May 2019, Defendant has not repaired the unit and Plaintiff is not allowed to occupy the unit.

18. Defendants’ actions caused a grave inconvenience and financial loss to Plaintiff.

19. On a consistent basis, Ms. Jett asked the Defendant to repair her unit. Defendant continued to ignore her

   concerns and threatened to remove her personal property.

20. Defendant refuses to allow Plaintiff to occupy the premises.

21. Ms. Jett missed work due to Defendants’ negligence and failure to repair the unit.

22. During the course of her residency with Defendants, Plaintiff was treated differently from her White

   counterparts.
         Case: 1:19-cv-03936 Document #: 1 Filed: 06/12/19 Page 4 of 13 PageID #:4
23. From the beginning of her residency, Plaintiff believes that she was discriminated against based upon race

   by Defendant and its agents.

24. Plaintiff’s White counterparts’ units were renovated, and Ms. Jett’s unit was not.

25. During the duration of the Plaintiff’s tenancy, Plaintiff’s White counterparts’ units were repaired and

   renovated.

26. As of May 2019, Plaintiff’s unit is not repaired.


                                                  COUNT I

                                 VIOLATION OF 42 U.S.C § 3604
                             AGAINST DEFENDANTS MKC AND KMC

27. Plaintiff repeats the allegations of paragraphs 1-26 of this complaint as though fully alleged herein.

28. The actions of Defendants MKC and KMC, through their employees and agents, as described above,

   constitute discrimination on the basis of race in violation of the Fair Housing Act.

    WHEREFORE, Plaintiffs respectfully request as follows:

        a. That, after a jury trial, this Court grant Plaintiffs temporary, preliminary and permanent injunctive

            relief enjoining Defendants from continuing to discriminate against African-American citizens in

            violation of the Act.

        b. That this Court grant Plaintiff remedial relief to remedy the past effects of Defendants'

            discriminatory practices.

        c. That this Court award Plaintiffs actual damages, costs, and attorneys' fees as a result of

            Defendants' conduct.

        d. That this Court award Plaintiffs punitive damages as a result of Defendants' willful,

            malicious and reckless conduct.

        e. That this Court grant such other relief as it deems appropriate.

    WHEREFORE, Plaintiff respectfully requests as follows:

        a. That, after jury trial, this Court grant Plaintiffs temporary, preliminary and permanent injunctive
          Case: 1:19-cv-03936 Document #: 1 Filed: 06/12/19 Page 5 of 13 PageID #:5
            relief enjoining Defendants from continuing to discriminate against African-American citizens in

            violation of the Act.

        b. That this Court grant Plaintiff remedial relief to remedy the past effects of Defendants'

            discriminatory practices.

        c. That this Court award Plaintiffs actual damages, costs, and attorneys' fees as a result of

            Defendants' conduct.

        d. That this Court award Plaintiffs punitive damages as a result of Defendants' willful,

            malicious and reckless conduct.

        e. That this Court grant such other relief as it deems appropriate.

                                                          COUNT II
                                                 AGAINST KMC and MKC
                                               Violation of 42 U.S.C. § 3605(B)

29. Plaintiff repeat the allegations of paragraphs 1-26 of this complaint as though fully alleged herein.

30. The actions of Defendants constitute discrimination in a residential real estate transaction by an entity

   whose business includes engaging in such transactions, in violation of 42 U.S.C. § 3605(B).

31. Defendants and one or more of its agents intentionally deprived Plaintiff of the same rights as are enjoyed

   by white citizens.

32. Other similarly situated residents who were not African American were not subjected to the same disparate

   treatment.

33. Defendants and one or more of its agents treated other similarly situated Caucasian or non- African

   American residents more favorably than Plaintiff.

34. Defendants are responsible for the discriminatory conduct of its employees and agents because they were

   acting within the scope of their employment.

35. The conduct of Defendants and one or more of its agents was pervasive and severe.

36. The conduct of Defendants and one or more of its agents was unwelcome.

37. Defendants, through one or more of its agents, discriminated against Plaintiff with malice and/or reckless
         Case: 1:19-cv-03936 Document #: 1 Filed: 06/12/19 Page 6 of 13 PageID #:6
   indifference to her federally protected rights.

38. Defendants’ actions, through one or more of its agents, in engaging in and permitting race-based

   discrimination against Plaintiff caused him to suffer severe emotional distress, humiliation, depression,

   anxiety, pain and suffering, lost wages and benefits, future pecuniary losses, inconvenience, loss of

   enjoyment of life, and other compensatory and consequential damages.

           WHEREFORE, Plaintiff prays this Court to enter judgment on his behalf and against

   Manchester Knolls Cooperative and KMC providing:

       A. Defendants, through one or more of their agents, have discriminated against

           Plaintiff in violation of 42 U.S.C. § 3605(B);

       B. Compensatory and punitive damages;

       C. Attorneys’ fees and costs;

       D. Pre-judgment interest;

       E. Post-judgment interest; and

       F. Such other further relief as the Court deems appropriate.



                                                COUNT III
                                        AGAINST MKC AND KMC
                                       42 U.S.C.1981 RETALIATION

39. Plaintiff repeats and realleges Paragraphs 1 through 26 as though fully set forth herein.

40. Defendants are responsible for the conduct of their employees and agents who retaliated against Plaintiff

   because they were working within the scope of their employment.

41. At relevant times, Defendants, through one or more of their agents, retaliated against Plaintiff, by

   constructively terminating her tenancy.

42. Plaintiff filed a Housing Discrimination charge with the Federal Housing Authority on March 20, 2019.

43. Defendants constructively evicted Plaintiff’s without any lawful basis and before it could internally

   investigate his allegations concerning discrimination.

44. Defendants, through one or more of their agents, acted with malice or reckless indifference to the federally
         Case: 1:19-cv-03936 Document #: 1 Filed: 06/12/19 Page 7 of 13 PageID #:7
   protected rights of the Plaintiff.

45. As a result of Defendants’ retaliation against Plaintiff by one or more of their agents, in violation of 42

   U.S.C. 1981, Plaintiff has suffered and continues to suffer severe emotional distress, including but not

   limited to humiliation, embarrassment, emotional pain and suffering, for which he is entitled to an award of

   monetary damages and other relief.

           WHEREFORE, Plaintiff prays this Court to enter judgment on his behalf and against

   Manchester Knolls Cooperative and KMC providing:

       a) Defendants, through one or more of their agents, have discriminated against

           Plaintiff in violation of 42 U.S.C. § 3605(B);

       b) Compensatory and punitive damages;

       c) Attorneys’ fees and costs;

       d) Pre-judgment interest;

       e) Post-judgment interest; and

       f) Such other further relief as the Court deems appropriate.


                                              COUNT IV
                                        AGAINST KMC AND MKC
                                          ILLEGAL LOCKOUT

46. Plaintiff repeats and re-alleges Paragraphs 1 through 26 as if fully set forth herein.

47. Ms. Jett is the current occupant of 1707 Barrett Ct Unit 43C North Chicago, IL.

48. She has resided in the Unit for several years until July 8, 2018, Mr. Price intentionally drove his car

   into the unit.

49. Thereafter, Knolls Manchester changed the locks to the unit and did not provide Ms. Jett with a

   key to the new locks nor changed the locks back to the original locks. Knolls Manchester then told

   Ms. Jett was barred from returning to the premises.

50. Ms. Jett was locked out of her unit from August 2018 to the present.

51. Ms. Jett contacted Knolls Manchester on numerous occasions but Knolls Manchester would not give
         Case: 1:19-cv-03936 Document #: 1 Filed: 06/12/19 Page 8 of 13 PageID #:8
   her any information.

52. Ms. Jett then went to the police station to file a report. However, the police officers refused to issue a

   report.

53. In or around February 2019, Plaintiff’s attorney reached out to the Defendants to no avail.

54. Ms. Jett then spent months with family, without access to her clothes or other personal belongings.

             WHEREFORE, Plaintiff prays this Court to enter judgment on his behalf and against

   Manchester Knolls Cooperative and KMC providing:

       a. Defendants, through one or more of their agents, have discriminated against

             Plaintiff in violation of 42 U.S.C. § 3605(B);

       b. Compensatory and punitive damages;

       c. Attorneys’ fees and costs;

       d. Pre-judgment interest;

       e. Post-judgment interest; and

       f. Such other further relief as the Court deems appropriate.


                                               COUNT V
                                             AGAINST MKC
                                          BREACH OF CONTRACT


55. Plaintiff repeats and realleges Paragraphs 1 through 26 as if fully set forth herein.

56. At relevant times, there existed a valid lease agreement between Plaintiff and Defendant MKC.

57. Plaintiff performed all her obligations under the contract.

58. Defendant MKC breached material terms of the contract by:

       a. terminating Plaintiff’s lease agreement without legal justification or notice;

       b. discriminating against Plaintiff on the basis of race;

       c. retaliating against Plaintiff for engaging in protected activities;

       d. acting in bad faith;

       e. failing to repair Plaintiff’s unit.
          Case: 1:19-cv-03936 Document #: 1 Filed: 06/12/19 Page 9 of 13 PageID #:9
59. As a direct or proximate result of Defendant MKC’s breach of its contractual obligations to Plaintiff,

   Plaintiff suffered actual, compensatory and reasonably foreseeable consequential damages, including lost

   wages.

            WHEREFORE, Plaintiff prays this Court to enter judgment on his behalf and against

   Manchester Knolls Cooperative providing:

       a. Defendants, through one or more of its agents, has discriminated against Plaintiff

            in violation of 42 U.S.C. § 3605(B);

       b. Compensatory and punitive damages;

       c. Attorneys’ fees and costs;

       d. Pre-judgment interest;

       e. Post-judgment interest; and

       f. Such other further relief as the Court deems appropriate.


                                             COUNT VI
                                        PROMISSORY ESTOPPEL
                                           AGAINST MKC


60. Plaintiff repeats and realleges Paragraphs 1 through 26 as if fully set forth herein.

61. On or about November 2010, Plaintiff accepted a written offer of residency from Defendant MKC, effective

   November 2010.

62. Plaintiff relied upon the promises made by MK that it would repair her unit within a reasonable amount of

   time.

63. Relying on Defendant MKC’s promises, Plaintiff, moved temporarily into her mother’s home.

64. Plaintiff’s reliance on Defendant’s promises was reasonable, expected and foreseeable by the Defendant.

65. Defendant MKC breached material terms of its promises to Plaintiff by, among other ways:

       a. Failing to provide suitable housing for Plaintiff;

       b. Constructively evicting Plaintiff.

66. As a direct or proximate result of Defendant MKC’s breach of its promises to Plaintiff, Plaintiff suffered
       Case: 1:19-cv-03936 Document #: 1 Filed: 06/12/19 Page 10 of 13 PageID #:10
   actual, compensatory and reasonably foreseeable consequential damages, including lost wages.

           WHEREFORE, Plaintiff prays this Court to enter judgment on his behalf and against

   Manchester Knolls Cooperative providing:

       a) Defendant, through one or more of its agents, has discriminated against Plaintiff in

           violation of 42 U.S.C. § 3605(B);

       b) Compensatory and punitive damages;

       c) Attorneys’ fees and costs;

       d) Pre-judgment interest;

       e) Post-judgment interest; and

       f) Such other further relief as the Court deems appropriate.

                                             COUNT VII
                                            NEGLIGENCE
                                        AGAINST MKC AND KMC


67. Plaintiff repeats and realleges Paragraphs 1 through 26 as if fully set forth herein.

68. At all relevant times, Defendants MKC and KMC owed Plaintiff a duty of reasonable care to keep the

   Property reasonably safe and free from hazard.

69. At relevant times, MKC and KMC knew or should have known that Price had a tendency to be legally drunk

   so as to cause a danger of harm to other residents.

70. On or about August 2018, MKC and KMC breached their duty of care to Plaintiff by, among other acts:

       a. Permitting Prince to drive his vehicle around the Property while he was legally drunk;

       b. Failing to take reasonable steps to protect Plaintiff and other Property tenants from acts of drunk

           drivers like Price;

       c. Failing to repair Plaintiff’s unit within a reasonable period of time.

71. As a direct or proximate result of Defendant’s conduct, Plaintiff suffered damages of a pecuniary nature.

WHEREFORE, Plaintiff prays this Court to enter judgment on his behalf and against

Manchester Knolls Cooperative AND KMC providing for general, compensatory and punitive
       Case: 1:19-cv-03936 Document #: 1 Filed: 06/12/19 Page 11 of 13 PageID #:11
damages.

                                        COUNT VIII
                      INTENTIONAL CIVIL ASSAULT AGAINST CHRIS PRICE


72. Plaintiff repeats and realleges Paragraphs 1 through 26 as if fully set forth herein.

73. At all relevant times, Defendant Chris Price owed Plaintiff a duty of reasonable care.

74. Chris Price was legally drunk and caused a danger of harm to Ms. Jett and her unit.

75. Chris Price’s intentional act, directed toward the plaintiff, caused the Plaintiff reasonable apprehension of an

   imminent, offensive contact with the plaintiff’s person.

76. As a direct or proximate result of Defendant’s conduct, Plaintiff suffered damages of a pecuniary nature.

WHEREFORE, Plaintiff prays this Court to enter judgment on his behalf and against Chris

Price providing for general, compensatory and punitive damages.



                                   JURY DEMAND

       63.         Plaintiff respectfully demands a jury trial on all issues so triable herein pursuant

   to Rule 38 of the Federal Rules of Civil Procedure.

                                   PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests that the Court enter a judgment in his favor

   and against Defendants after a jury trial:

       A. in an amount to be determined by the jury but in excess of $100,000.00 for actual,

             compensatory and punitive damages;

       B. Compensatory and punitive damages;

       C. Attorneys’ fees and costs;

       D. Pre-judgment interest;

       E. Post-judgment interest; and

       F. Awarding such other and further appropriate relief.
Case: 1:19-cv-03936 Document #: 1 Filed: 06/12/19 Page 12 of 13 PageID #:12




                                        Respectfully submitted,

                                        /s/ Maudia Washington

                                        Maudia N. Washington
                                        6319403
                                        Washington Law Offices, P.C.
                                        333 S. Wabash Suite 2700
                                        Chicago, IL 60604
                                        888.586.4441
                                        Attorney for Plaintiff
Case: 1:19-cv-03936 Document #: 1 Filed: 06/12/19 Page 13 of 13 PageID #:13
